        Case 1:20-cv-00516-JLS Document 10 Filed 05/20/20 Page 1 of 13




UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK


 WILLIAM BROOKS,

              Petitioner,

       v.                                            20-CV-516 (JLS)

 JULIE WOLCOTT, Orleans
 Superintendent,
 ANTHONY ANNUCCI, Acting
 Commissioner, New York Department
 of Corrections and Community
 Supervision,

              Respondents.


                             DECISION AND ORDER

      Pro se petitioner William Brooks, an inmate at Orleans Correctional Facility,

petitioned this Court for a writ of habeas corpus pursuant to 28 U.S.C. § 2241,

seeking immediate release based on the conditions of his confinement during the

COVID-19 pandemic. See Dkt. 1. Respondents Julie Wolcott and Anthony Annucci

moved to convert Brooks’s petition to one brought pursuant to 28 U.S.C. § 2254 and

to stay their response on the merits until after the Court decides the motion to

convert. See Dkt. 5. The Court granted Respondents’ motion to the extent it sought

a stay and ordered Brooks to respond to the motion to convert. See Dkt. 6. For the

following reasons, the Court now grants Respondents’ motion to convert the

petition.
        Case 1:20-cv-00516-JLS Document 10 Filed 05/20/20 Page 2 of 13




                                       FACTS1

      Brooks currently is in custody at Orleans Correctional Facility (“Orleans”).

See generally Dkt. 1, at 1, ¶ 1.2 He is serving a 22-years-to-life sentence for second-

degree murder and attempted robbery in the first degree. See Dkt. 1 at 2 ¶ 5; see

also Dkt. 5-2, 5-3 (documenting Brooks’s conviction and sentence). Brooks alleges

currently he is classified as a medium-security inmate because of good behavior and

is about thirty months away from a parole board hearing. See Dkt. 1, at 2 ¶¶ 6, 8.

      Brooks alleges that the correctional facility setting and operations of Orleans

make it impossible for Respondents to follow health authorities’ recommendations

and prevent the rapid spread of a highly contagious disease like COVID-19. Dkt. 7-

1, at 6-8 ¶¶ 22-35. Brooks describes his setting as a “dorm one with over 50 inmates

in unclosed area and space” with only “one inch and half partitions separating” him

from the other inmates. Dkt. 1, at 3 ¶ 9; Dkt. 7-1, at 6 ¶ 26. Brooks relates he must

use the same bathroom, toilets, showers, phones, and other items as forty-nine

other individuals. Dkt. 7-1, at 7 ¶ 27. According to Brooks, if an outbreak occurs

within the facility, the staff “is not equipped to respond” and the “current state of

prison condition[s] does not allow social distancing.” Dkt. 1, at 4 ¶ 15. Brooks

alleges that more than eleven employees have been “within the walls of the facility



1 The information in this section is drawn from Brooks’s petition (Dkt. 1), his motion
for a temporary restraining order (Dkt. 2), and the proposed supplemental petition
(Dkt. 7-1).
2Page references are to the numbering generated by CM/ECF, which appears in the
header of each page.

                                           2
        Case 1:20-cv-00516-JLS Document 10 Filed 05/20/20 Page 3 of 13




with COVID-19.” Dkt. 1, at 4 ¶ 13. Brooks describes how staff only wear the

provided masks in Brooks’s dorm when “staff of a higher ranking” visit, and every

staff member except for two have “consistently shunned the responsibility to wear

the mask provided.” Dkt. 2, at 4 ¶¶ 4-6.

       Brooks is “concerned” for his health because he suffers from “recently

physician diagnosed medical conditions [including] hypertension, tachycardia and

high-blood pressure.” Dkt. 1, at 3 ¶ 8; Dkt. 7-1, at 3-4 ¶ 13. Brooks claims his

medications for these medical conditions weaken his immune system and cause side

effects such as shortness of breath, acute dizziness, irregular or slowing of the

heartbeat, and vertigo. Dkt. 1, at 3 ¶ 10; Dkt. 7-1, at 4 ¶¶ 14-15. Brooks relates he

has suffered “several episodes” due to these medical conditions and side effects,

resulting in “being taken to the outside hospital” on five occasions since November

2019 “because the facility’s medical staff is inadequate to protect his health.” Dkt.

1, at 3 ¶ 11; Dkt. 2, at 5 ¶ 9. Based on these circumstances, Brooks alleges he is in

imminent danger and there is a “grave risk” of his death if he were to contract

COVID-19 while in the care and custody of Respondents. Dkt 7-1, at 9 ¶ 39; Dkt. 2,

at 3-4 ¶ 2.

       Brooks cites to numerous health authorities and emergency declarations,

both on state and national levels, to support his claim that his “prison conditions

became unconstitutional” in light of COVID-19. Dkt. 1, at 2 ¶ 7, at 4 ¶ 16; Dkt. 7-1,

at 4-8 ¶¶ 16-35. Brooks claims that the state courts effectively have been closed

since March 17, 2020, and that various executive orders have suspended and



                                           3
          Case 1:20-cv-00516-JLS Document 10 Filed 05/20/20 Page 4 of 13




modified normal operations of rules, laws, regulations, etc. Dkt. 1, at 4 ¶ 14; Dkt. 7-

1, at 4-5 ¶¶ 18-19. As a result, Brooks seeks a writ of habeas corpus ordering

Respondents to discharge petitioner from custody, or that the U.S. Marshal remove

petitioner from Orleans if Respondents fail to comply. Dkt. 1, at 5.



                             PROCEDURAL HISTORY

      Brooks filed his petition on April 29, 2020. Dkt. 1. On that date, he also filed

a motion for a temporary restraining order. Dkt. 2. The Court set an accelerated

briefing schedule, ordering Respondents to respond to the petition within five days.

Dkt. 3.

      On May 6, 2020, Respondents moved to convert Brooks’s petition to one

brought pursuant to Section 2254 and to stay their response on the merits until

after the Court decides the motion to convert. See Dkt. 5. The next day, the Court

granted Respondents’ motion to the extent it requested a stay and ordered Brooks to

respond to the motion to convert by May 14, 2020. See Dkt. 6. The Court also

cautioned that a decision to convert the petition could affect Brooks’s ability to file

another Section 2254 petition and, with that knowledge, asked Brooks to confirm

that he wished to proceed with the petition. See Dkt. 6.

      On May 10, 2020,3 Brooks submitted a motion for leave to file a supplemental

petition and a copy of said supplemental petition, again under Section 2241(c)(3).




3This motion was docketed on May 12, 2020. Based on the various signature dates,
and Brooks’s subsequent filings, the Court assumes that this filing (Dkt. 7) was not
                                            4
        Case 1:20-cv-00516-JLS Document 10 Filed 05/20/20 Page 5 of 13




See Dkt. 7. Brooks did not address in this filing whether he wished to proceed or

whether he opposed Respondents’ motion to convert. Brooks next submitted a

motion for judgment on the pleadings, which was dated May 12, 2020 and filed on

May 19, 2020. Dkt. 8. In the accompanying affidavit and memorandum of law,

Brooks clearly indicates his intention to proceed with a habeas petition under

Section 2241, despite Respondents’ motion to convert. See Dkt. 8, at 4 (“[T]he

petitioner…refuses to withdraw his right to file a § 2241 habeas petition. The

petitioner has standing to challenge the execution of state sentence i.e. condition of

confinement under § 2241.”); Dkt. 8, at 14 (“[T]he petitioner refuses [to] withdraw

his § 2241 habeas petition”). Brooks also filed a request for clerk’s entry of default

(Dkt. 9), dated May 12, 2020, which was denied on May 20, 2020. Dkt. 10.



                                    DISCUSSION

      Because Brooks is a pro se petitioner, the Court will “construe [his] pleadings

liberally and interpret them ‘to raise the strongest arguments they suggest.’” See

Wells v. Annucci, No. 19-CV-3841, 2019 WL 2209226, at *1 (S.D.N.Y. May 21, 2019)

(quoting Triestman v. Fed. Bureau of Prisons, 470 F.3d 471, 474 (2d Cir. 2006)).


I.    Respondents’ Motion to Convert.

      Respondents moved to convert Brooks’s petition under Section 2241 to a

petition pursuant to Section 2254 because relief under Section 2241 is not available



submitted as a response to Respondents’ motion or this Court’s order of May 7,
2020. See Dkt. 7, at 1, 4.; Dkt. 7-1, at 9-10.

                                           5
        Case 1:20-cv-00516-JLS Document 10 Filed 05/20/20 Page 6 of 13




to Brooks, who is in custody under a state-court judgment of conviction. See Dkt. 5;

Dkt. 5-1, at 2 ¶ 4. Brooks opposes Respondents’ motion and argues that he has

standing to challenge the execution of his sentence—the condition of his

confinement in violation of the Eighth Amendment—under Section 2241. See Dkt.

8, at 4 ¶¶ 18-19; Dkt. 8, at 13. Brooks argues that “substance trumps form” and

that he is entitled to relief in light of Respondents’ delay in addressing the merits of

his petition during the COVID-19 pandemic. See Dkt. 8, at 13-14.

      A. Habeas Corpus Relief.

      There are three statutes under which an individual in custody may seek a

writ of habeas corpus, two of which are relevant here. Section 2254 applies to “a

person in custody pursuant to the judgment of a State court . . . on the ground that

he is in custody in violation of the Constitution or laws . . . of the United States.” 28

U.S.C. § 2254(a). Section 2241 is worded more broadly and extends to a prisoner

who, among other things, is “in custody under . . . the authority of the United

States” or is “in custody in violation of the Constitution or laws . . . of the United

States.” See 28 U.S.C. § 2241(c)(1), (3). And Section 2255, which does not apply

here, allows a “prisoner in custody under sentence of a court established by Act of

Congress”—i.e., a federal prisoner—to attack his sentence. See 28 U.S.C. § 2255(a).

      The Second Circuit has addressed the difference among these provisions. A

person in federal custody may petition for a writ of habeas corpus under Section

2255 or Section 2241, depending on the nature of the challenge: “a federal

prisoner’s challenge to the execution of a sentence is properly filed pursuant to



                                            6
        Case 1:20-cv-00516-JLS Document 10 Filed 05/20/20 Page 7 of 13




[Section] 2241, rather than Section 2255, because Section 2255 allows a federal

prisoner to challenge only the legality of the original imposition of a sentence.” See

James v. Walsh, 308 F.3d 162, 166 (2d Cir. 2002) (citing Chambers v. United States,

106 F.3d 472, 474 (2d Cir. 1997)). By contrast, Section 2254 “permits a state

prisoner to file a habeas petition ‘on the ground that he is in custody in violation of

the Constitution or laws . . . of the United States.’” Id. at 166-67 (quoting 28 U.S.C.

§ 2254(a)). In other words, a “claim that one is ‘in custody’ in violation of federal

laws [under Section 2254] is broader than a claim that the imposition of one’s

sentence is illegal.” Id. at 167.

      The “plain language of the pertinent statutes indicates . . . that a federal

prisoner may challenge the imposition, but not the execution, of a sentence

under Section 2255, while a state prisoner may challenge either the imposition or

the execution of a sentence under Section 2254.” James, 308 F.3d at 167. As a

result, a state prisoner’s “petition claiming improper execution of his sentence [is]

properly brought under Section 2254.” Id.

      The Second Circuit later expanded on this analysis when it considered a

parole revocation challenge, concluding that “a state prisoner challenging his or her

parole revocation must file under section 2254.” See Cook v. N.Y. State Div. of

Parole, 321 F.3d 274, 275 (2d Cir. 2003). Comparing a person in custody on a state

judgment to one in custody on a federal judgment, the court explained that a state

prisoner “not only may, but according to the terms of section 2254 must, bring a

challenge to the execution of his or her sentence . . . under section 2254.” See id. at



                                           7
        Case 1:20-cv-00516-JLS Document 10 Filed 05/20/20 Page 8 of 13




278. Section 2241 is “unavailable” to such a petitioner. See id. Stated otherwise,

“Section 2241 is not an independent and separate avenue of relief but is to be read

in conjunction with the requirements of [Section] 2254, which are ‘a limitation on

the general grant of jurisdiction conferred in section 2241 that applies to cases

involving prisoners subject to state court judgments.’” Torres v. Cronin, No. 19-cv-

06462, 2019 WL 6001000, at *1 (W.D.N.Y. Nov. 14, 2019) (quoting Rittenberry v.

Morgan, 468 F.3d 331, 337 (6th Cir. 2006)).

      Brooks is in state custody pursuant to a state judgment. See Dkt. 1, at 2 ¶ 4;

Dkt. 5-1, at 1 ¶ 2. He alleges that his continued custody at Orleans during the

COVID-19 pandemic violates his rights under the 8th Amendment to the United

States Constitution. See Dkt. 7-1, at 2 ¶ 5. In other words, Brooks claims that his

continued custody in execution of his sentence violates his constitutional rights. As

such, his petition falls within the purview of Section 2254.4

      The Court is not bound by Brooks’s choice to frame his petition under Section

2241 and, after considering the substance of his allegations, must convert the

petition to one filed pursuant to Section 2254.5 See Cook, 321 F.3d at 277 (“[I]f an


4 Brooks argues that his petition is based on the conditions of his confinement. See
Dkt. 8, at 13-14. The Second Circuit has interpreted prison condition claims as
comprising challenges to execution of a sentence in the context of federal prisoners.
See Thompson v. Choinski, 525 F.3d 205, 209 (2d Cir. 2008) (“This court has long
interpreted § 2241 as applying to challenges to the execution of a federal sentence,
‘including such matters as the administration of parole, . . . prison disciplinary
actions, prison transfers, type of detention and prison conditions.’” (citation
omitted)). There is no reason to conclude differently in the context of a state
prisoner’s prison conditions-based claim under Section 2254.
5The Court recognizes that district courts across the country have treated state
prisoners’ COVID-19-related habeas petitions differently. Compare Makin v.
                                           8
        Case 1:20-cv-00516-JLS Document 10 Filed 05/20/20 Page 9 of 13




application that should be brought under 28 U.S.C. § 2254 is mislabeled as a

petition under section 2241, the district court must treat it as a section

2254 application instead.”); Torres, 2019 WL 6001000, at *2 (concluding that

petitioner was limited to relief under Section 2254, noting that petitioner’s framing

under Section 2241 was not dispositive, and converting to a Section 2254 petition).

      B. Section 1983 Relief.

      Neither party argues that 42 U.S.C. § 1983 applies to Brooks’s claims.

Because Brooks is proceeding pro se and because his petition challenges the

conditions of his confinement, the Court briefly addresses Section 1983, as well.

      The Supreme Court has recognized that “the traditional function of the writ

[of habeas corpus] is to secure release from illegal custody.” Preiser v. Rodriguez,

411 U.S. 475, 484 (1973). As such, claims alleging that prison officials’ conduct “was

causing or would cause . . . illegal physical confinement” and seeking relief equal to



Wainwright, No. 20-cv-912, 2020 WL 2085141, at *1 (N.D. Ohio Apr. 30, 2020)
(holding that state prisoner’s habeas petition “was not properly brought under
[Section] 2241” and that Section 2254 was the proper provision), and Money v.
Pritzker, — F. Supp. 3d — , 2020 WL 1820660, at *2 (N.D. Ill. Apr. 10, 2020)
(examining petition for “writs of habeas corpus under 28 U.S.C. § 2254 for relief
from custody in violation of the Eighth and Fourteenth Amendments to the U.S.
Constitution”), with McPherson v. Lamont, — F. Supp. 3d — , 2020 WL 2198279, at
*5 & n.3 (D. Conn. May 6, 2020) (holding that Section 2241 was the proper provision
for sentenced and pre-trial prisoners in state custody based on Second Circuit cases,
Roccisano v. Menifee, 293 F.3d 51 (2d Cir. 2002), and Adams v. United States, 372
F.3d 132 (2d Cir. 2004), that involved federal prisoners’ habeas claims). The Court
has considered these decisions, but bases its analysis on the Second Circuit
authority cited above.




                                           9
       Case 1:20-cv-00516-JLS Document 10 Filed 05/20/20 Page 10 of 13




“immediate release from physical custody” fall “squarely within th[e] traditional

scope of habeas corpus.” See id. at 487.

      Relying on Preiser, the Second Circuit later recognized that the “problem of

deciding which prisoner petitions must be considered exclusively as petitions for

habeas corpus under [Section] 2254 . . . and which lie properly as civil rights actions

under 42 U.S.C. [§] 1983 . . . has not been . . . easy.” Williams v. Ward, 556 F.2d

1143, 1150 (2d Cir. 1977). The court noted that that a petition “protesting against

prison conditions, but not seeking release . . . clearly falls” under Section 1983 but

did not consider whether the same petition seeking release would require a different

conclusion. See id. at 1150.

      Brooks unambiguously seeks immediate release from the custody of

Respondents. See Dkt. 1, at 5. To be sure, he alleges that the conditions of his

confinement render his custody unconstitutional. See Dkt. 1, at 4 ¶¶ 15-16; Dkt. 7-

1, at 9 ¶ 39. But he does not seek an order directing prison or state officials to

improve or correct any alleged deficiencies in those conditions; he seeks only

immediate release from physical custody. See Dkt. 1, at 5. Accordingly, Brooks’s

claims fall “squarely within th[e] traditional scope of habeas corpus.” See Preiser,

411 U.S. at 487; see also Evil v. Whitmer, No. 20-cv-343, 2020 WL 1933685, at *2-*3

(W.D. Mich. Apr. 22, 2020) (“Petitioner’s claims regarding the constitutionality of

his custody in the jail because of his particular susceptibility to respiratory disease

are principally claims regarding the conditions of his confinement. Such claims

should be raised by a complaint for violation of 42 U.S.C. § 1983. But, the relief



                                           10
       Case 1:20-cv-00516-JLS Document 10 Filed 05/20/20 Page 11 of 13




Petitioner seeks—release from custody—is available only upon habeas corpus

review. A challenge to the fact or duration of confinement should be brought as a

petition for habeas corpus and is not the proper subject of a civil rights action

brought pursuant to § 1983.” (citing Preiser, 411 U.S. at 484)).


II.   Brooks’s Motion to Amend/Supplement Petition

      Brooks also filed a motion for leave to file a supplemental petition. See Dkt.

7; Dkt. 7-1. Pursuant to Federal Rule of Civil Procedure 15(d), the court in its

discretion may permit a party, upon motion and reasonable notice, “to serve a

supplemental pleading setting out any transaction, occurrence, or event that

happened after the date of the pleading to be supplemented.” Fed. R. Civ. P. 15(d).

Leave to file a supplemental pleading is “normally granted, especially when the

opposing party is not prejudiced by the supplemental pleading.” See Quaratino v.

Tiffany & Co., 71 F.3d 58, 66 (2d Cir. 1995). Leave to file a supplemental pleading

should also be freely permitted “when the supplemental facts connect it to the

original pleading.” See id.

      Here, Brooks is alleging the same legal claims—unconstitutional prison

conditions and inadequate medical care in violation of the Eighth Amendment—for

his continued confinement in the ongoing COVID-19 emergency. Dkt. 7-1, at 2 ¶ 5,

at 7-9 ¶¶ 32-39; see Rodriguez v. Conway, No. 10-CV-6243L, 2011 WL 4829725, at

*3 (W.D.N.Y. Sept. 6, 2011) (granting motion to supplement claims against prison

doctor where the initial complaint and proposed claims alleged the same legal

claims, namely withholding of adequate medical treatment), report and


                                          11
        Case 1:20-cv-00516-JLS Document 10 Filed 05/20/20 Page 12 of 13




recommendation adopted by 2011 WL 4829869 (W.D.N.Y. Oct. 12, 2011). For these

reasons, and because of Brooks’s status as a pro se petitioner, Brooks is permitted to

supplement his petition. The filing at Dkt. 7-1 is his supplemental petition.


III.   Brooks’s Motion for Judgment on the Pleadings

       Brooks also moved for judgment on the pleadings. Dkt. 8. In support of his

motion for judgment, Brooks alleges that Respondents “disregarded the Court’s

mandate and instead erroneously filed and served a motion to convert” the petition

and stay the time to answer. See Dkt. 8, at 3 ¶¶ 9-11. He cites this Court’s May 1,

2020 order that Respondents respond to the petition within 5 days of service of its

order. See Dkt. 8 at 3 ¶ 9; see also Dkt. 3. Respondents filed a motion in response

to the petition—albeit not on the merits—on May 6, which was timely under the

Court’s May 1 order. See Dkt. 5. The Court therefore denies Brooks’s motion for

judgment on the pleadings as moot.




                                         12
         Case 1:20-cv-00516-JLS Document 10 Filed 05/20/20 Page 13 of 13




                                  CONCLUSION

      For the reasons stated above, the Court: GRANTS Respondents’ motion to

convert the petition, filed under 28 U.S.C. § 2241, to one filed under 28 U.S.C.

§ 2254 (Dkt. 5); GRANTS Brooks’s motion to supplement the petition (Dkt. 7); and

DENIES Brooks’s motion for judgment on the pleadings (Dkt. 8).

      The Clerk of Court shall update the docket to reflect that Brooks’s petition

was filed pursuant to 28 U.S.C. § 2254 and shall mail Brooks a copy of Dkt. 5, along

with this decision and order.

      The parties’ further submissions on the merits are governed by the Court’s

May 7, 2020 order (Dkt. 6).



SO ORDERED.


Dated:       May 20, 2020
             Buffalo, New York



                                            s/ John L. Sinatra, Jr.
                                           JOHN L. SINATRA, JR.
                                           UNITED STATES DISTRICT JUDGE




                                          13
